DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Anker Grag, Reg. No. 62463 on 04/05/2021. The application has been amended as follows: 
Claim 17 (Canceled)
Claim 18 (Canceled)
Claim 19 (Canceled)
Claim 30 (Canceled)

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-12 and 20-28 are allowed.
The invention is directed to a method for use by a wireless communications device includes detecting a collision between resources allocated to different channels and initiating collision handling when processing the different channels based on the detection, wherein at least one of the detection or the processing is based on one or more characteristics of the different channels or the wireless device. Each of the independent claims 1 and 20 contains the following underlined features that, when 
Regarding claim 1, A method for wireless communications by a wireless device, comprising: receiving, at the wireless device, different downlink channels allocated to time and frequency resources; detecting a collision between resources allocated to the different downlink channels received at the wireless device, wherein the resources are the time and frequency resources allocated to the different downlink channels; and initiating collision handling when processing the different downlink channels received at the wireless device based on the detection, wherein: the collision handling comprises skipping processing of one or more portions of a first downlink channel that collide with one or more portions of a second downlink channel; at least one of the detection or the processing is based on one or more characteristics of the different downlink channels or the wireless device; and the one or more characteristics comprise at least one of one or more numerologies associated with at least one of the different downlink channels, a modulation order of at least one of the different downlink channels, or a coding rate of at least one of the different downlink channels.
	Regarding claim 20, An apparatus for wireless communications, comprising: means for receiving, at the apparatus, different downlink channels allocated to time and frequency resources; means for detecting a collision between resources allocated to the different downlink channels received at the apparatus, wherein the resources are the time and frequency resources allocated to the different downlink channels; and means for initiating collision handling when processing the different downlink channels received at the apparatus based on the detection, wherein: the collision handling comprises skipping processing of one or more portions of a first downlink channel that collide with one or more portions of a second downlink channel;
at least one of the detection or the processing is based on one or more characteristics of the different downlink channels or the apparatus; and the one or more characteristics comprise at least one of one or more numerologies associated with at least one of the different downlink channels, a modulation order of at least one of the different downlink channels, or a coding rate of at least one of the different downlink channels. 
	Therefore, the independent claims 1 and 20 together with their respective dependent claims are allowed for the reason given above. 
	The closet prior art Sampath et al. (US 2010/0008244 A1) discloses a mobile device can detect presence of a dominant interferer and an access probe that includes information related to the presence of the dominant interferer can be generated and transmitted to the target serving base station to initiate an access procedure, and the mobile device can include a downlink resource selection component that analyzes detected downlink interference on a set of possible downlink control channel resources. 
Claims 2-12 and 21-28 are allowed since they depend on claims 1 and 20 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473